                                                                                         FILED
                                                                                 2019 Jul-15 AM 09:16
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

KATHERINE M. RUDD, individually, and as            )
Co-Trustee of the J.W. Goodwin and Virginia M.     )
Goodwin Grandchildren’s Trust, and as              )
Co-Trustee of the Joy Goodwin Adams                )
Irrevocable Trust dated July 19, 1989, et al.,     )
                                                   )
            Plaintiffs,                            )
                                                   )
v.                                                 )   2:13-cv-02016-JEO
                                                   )
BRANCH BANKING & TRUST COMPANY,                    )
Co-Trustee of the Joy Goodwin Adams                )
Irrevocable Trust dated January 2, 1987 and the    )
Joy Goodwin Adams Irrevocable Trust                )
dated July 19, 1989,                               )
                                                   )
            Defendant/Third-Party Plaintiff,       )
                                                   )
v.                                                 )
                                                   )
JOY G. ADAMS,                                      )
                                                   )
            Third-Party Defendant.                 )

                   MEMORANDUM OPINION & ORDER

      In this action, Plaintiffs Katherine M. Rudd (“Kate”) and Tiffany Rudd

Atkinson (“Tiffany”) (collectively “Plaintiffs”), bring claims under Alabama state

law for breach of fiduciary duty based upon allegations of malfeasance in the
administration of family trusts and related business organizations. (See Doc.1 1-1

at 5-31 (“Complaint” or “Compl.”); Doc. 31, Amended Complaint (“Amended

Complaint” or “Amd. Compl.”)). The cause comes to be heard on a motion filed

by previously-dismissed defendant Wells Fargo Bank, N.A. (“Wells Fargo”)

seeking $83,484.50 in attorney’s fees and $455.77 in expenses from out of the res

of certain trusts that the parties and the court have referred to as the “Marital

Trust” and the “Shares Trusts,” “to the extent those trusts might be determined to

still exist and/or to have any traceable assets.” (Doc. 91). Plaintiffs opposes the

motion (Doc. 94), and Wells Fargo has filed a reply in support. (Doc. 95). Upon

consideration, the court2 will grant Wells Fargo’s fee application in total.

I.     BACKGROUND

       Plaintiffs originally filed this action on September 27, 2013, in the Circuit

Court of Jefferson County, Alabama (the “state court”) against two defendants,

Branch Banking and Trust Company (“BB&T”) and Wells Fargo. Broadly stated,

Plaintiffs alleged those defendants and their respective, predecessor-in-interest

       1
         References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of
the Court to the pleadings, motions, and other materials in the court file, as designated on the
docket sheet. Pinpoint citations are to the page of the electronically filed document in the court’s
CM/ECF system, which may not correspond to pagination on the original “hard copy” presented
for filing.
       2
       The parties have consented to an exercise of plenary jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 20).

                                                 2
financial institutions had engaged in wrongdoing while serving as co-trustees of

certain trusts created by Plaintiffs’ grandparents. The parties and the court have

referred to the trusts involved in this action by the shorthand designations the

“Share I Trust,” the “Share II Trust” (collectively the “Shares Trusts”), the “1989

Trust,” the “Marital Trust,” and the “Grandchildren’s Trust.” Plaintiffs asserted

that BB&T and Wells Fargo as co-trustees, and another company appointed in

some instances to serve in their stead as a trust “custodian,” Arlington Trust

Company (“Arlington”), enabled Plaintiffs’ mother, Joy G. Adams (“Joy”), the life

beneficiary and the then-“other” co-trustee of the relevant trusts, to obtain

distributions and trust property in contravention of the governing trust

instruments. Plaintiffs charged that in so doing BB&T and Wells Fargo breached

obligations as a co-trustee to protect the interests of remainder beneficiaries,

which Plaintiffs alleged to include themselves individually or certain of the other

family trusts of which Plaintiffs claimed to be trustees, beneficiaries, or both.

Plaintiffs further contended that Joy, BB&T, Wells Fargo, and Arlington kept

Plaintiffs in the dark about their interests in the respective trusts by failing to send

them notices and disclosures about the existence and operation of the trusts.

      BB&T and Wells Fargo removed the action to this court based on diversity

jurisdiction. (Doc. 1). Some of Plaintiffs’ claims against BB&T remain pending

                                           3
but are not material to the instant motion. As to Wells Fargo, following removal,

it filed an alternative motion for a dismissal or a stay, arguing that Plaintiffs had

entered into a forum-selection agreement by which they had stipulated to litigate

their claims against Wells Fargo within the confines of another, related civil action

that Plaintiffs had previously filed in the state court against Wells Fargo and

others. (Doc. 9). The court granted Wells Fargo’s motion to dismiss, concluding

that Plaintiffs were bound by the forum-selection agreement providing that they

would bring their claims against Wells Fargo, if it all, in a related proceeding then

pending in the Circuit Court of Jefferson County, Alabama, Birmingham Division,

before the Hon. Judge Robert S. Vance, Jr., case number CV-2012-900915.00

(hereinafter the “State-Court Action”). (Doc. 27 at 21-29). Accordingly, the court

dismissed those claims without prejudice to Plaintiff’s right to re-file them in the

State-Court Action. Plaintiffs subsequently took the opportunity to do so. Wells

Fargo then moved this court to certify as final, pursuant to Fed. R. Civ. P. 54(b),

that portion of its Memorandum Opinion and Order that dismissed Plaintiffs’

claims against Wells Fargo without prejudice. (Doc. 32). Plaintiffs later joined in

that motion (Doc. 42), which the court granted. (Doc. 44). No appeal followed,

however.

      Wells Fargo moved, pursuant to Ala. Code § 19-3B-709, to be reimbursed

                                           4
from out of the property held by the Shares Trusts, the Marital Trust, or both, in

the amount of $39,331 for attorney’s fees and expenses incurred in this court.

(Doc. 29). The court initially denied that motion. (Doc. 45). In so doing, the

court determined that it could not order payment of fees from out of the res of

either trust because it did not appear from the record that the court possessed

jurisdiction over the current co-trustees of either the Shares Trusts or the Marital

Trust, who would, the court concluded, be necessary parties to any such

adjudication. Wells Fargo moved for reconsideration of that denial. (Doc. 48).

The court agreed to do so and ultimately held that Wells Fargo could recover fees

and expenses from the trust property under § 19-3B-709. (Doc. 90 at 56-85). As

such, the court ordered Wells Fargo to file an application and evidence itemizing,

documenting, or otherwise supporting the specific amount of fees and expenses

claimed and the reasonableness thereof. (Id. at 84).

      Wells Fargo has now filed such materials. (Doc. 91). Specifically, Wells

Fargo claims entitlement to $83,484.50 in attorneys’ fees and $455.77 in expenses,

“to be paid out of the estates of the Shares Trusts and/or the Marital Trust to the

extent those trusts might be determined to still exist and/or to have any traceable

assets.” (Id. at 1). Wells Fargo also claims that it will be entitled to recover

additional fees incurred in litigating its fee motion. (Id., ¶¶ 2, 11). Wells Fargo

                                          5
contends that its fees and expenses have been “properly incurred” for purposes of

Ala. Code § 19-3B-709(a)(1), and are reasonable. In support of its fee application,

Wells Fargo has declarations from two of its attorneys of record in the case (Docs.

91-1, 91-3) and itemized billing records (Doc. 91-2).

      Plaintiffs oppose the motion. (Doc. 94). They first argue that Wells Fargo

is judicially estopped from seeking fees and expenses from out of the res of the

Shares Trusts or the Marital Trust. (Id. ¶¶ (I)(4) -(8)). Specifically, Plaintiffs

point to summary judgments Judge Vance entered in the State-Court Action on

March 7, 2017, in which he accepted contentions that Plaintiffs cannot prevail on

claims involving administration of the Shares Trusts or the Marital Trust because

those trusts no longer exist. (Id. ¶ (I)(5)). Plaintiffs note that they filed a motion

to alter, amend, or vacate Judge Vance’s summary judgment order in favor of

Wells Fargo. (Id. at p. 4 n. 2). A review of documents in the state-court case file

available on www.Alacourt.com indicate, however, that Judge Vance summarily

denied that motion on December 18, 2018 (Doc. 1205 in the State-Court Action).

Those documents also indicate that Plaintiffs filed a notice of appeal on February

8, 2019, with Wells Fargo cross-appealing from an order by Judge Vance denying

its request for attorneys’ fees in the State-Court Action. As far as this court can

tell, that appeal remains pending in the Alabama Supreme Court. In addition to its

                                           6
judicial-estoppel claim, Plaintiffs press a host of arguments urging that the amount

of fees that Wells Fargo seeks is excessive and unreasonable. (Doc. 94 at pp. 5-

13). In a related vein, Plaintiffs also contend that Wells Fargo’s “limited success”

in this court “warrants a low or no fee award.” (Id. at p. 13).

II.   DISCUSSION

      A.     Judicial Estoppel

      The court first considers Plaintiffs’ argument that Wells Fargo is judicially

estopped from seeking attorneys’ fees and expenses. Generally speaking, under

the doctrine of judicial estoppel, “where a party assumes a certain position in a

legal proceeding, and succeeds in maintaining that position, he may not thereafter,

simply because his interests have changed, assume a contrary position, especially

if it be to the prejudice of the party who has acquiesced in the position formerly

taken by him.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (quoting

Davis v. Wakelee, 156 U.S. 680, 689 (1895)). Because this is a diversity case, the

court is bound to apply judicial estoppel as interpreted under Alabama state law.

See Original Appalachian Artworks, Inc. v. S. Diamond Assocs., Inc., 44 F.3d 925,

930 (11th Cir. 1995); Nationwide Prop. & Cas. Co. v. Phillip Hunt & Cmty., & S.

Bank, Inc., 2014 WL 2698637, at *2 (N.D. Ala. June 13, 2014) (Ott, M.J.). For

determining the applicability of judicial estoppel, the Alabama Supreme Court has

                                          7
embraced the factors set forth in the United States Supreme Court’s decision in

New Hampshire v. Maine, 532 U.S. 742 (2001). See Ex parte Jackson Hosp. &

Clinic, Inc., 167 So. 3d 324, 332 (Ala. 2014); Ex parte First Ala. Bank, 883 So. 2d

1236, 1246 (Ala. 2003). Under that formulation, a court generally looks for the

following elements:

      (1) a party’s later position must be clearly inconsistent with its earlier
      position; (2) the party must have been successful in the prior
      proceeding so that judicial acceptance of an inconsistent position in a
      later proceeding would create the perception that either the first or
      second court was misled; and (3) the party seeking to assert an
      inconsistent position would derive an unfair advantage or impose an
      unfair detriment on the opposing party if not estopped.

Hamm v. Norfolk So. Ry. Co., 52 So. 3d 484, 494 (Ala. 2010) (internal

quotation marks and citations omitted).

      In support of their claim that these requirements are met, Plaintiffs highlight

that Wells Fargo maintained throughout the course of the State-Court action that

both the Shares Trusts and the Marital Trusts had already terminated even prior to

the commencement of that litigation. Plaintiffs further emphasize that, on March

7, 2017, Judge Vance granted summary judgment in favor of Wells Fargo, holding

that the Marital Trust had terminated and “ended for all purposes” in August 2013,

thereby precluding Plaintiffs from having standing to pursue claims as its trustees.

(See Doc. 65-1 at 4-5, Doc. 981 in the State-Court Action). And “on the same

                                          8
date,” Plaintiffs say, “Judge Vance [likewise] concluded that the Shares Trust[s]

had terminated in April 2011 and that Plaintiffs lacked standing to bring claims

with respect to the Shares Trust[s].” (Doc. 94 ¶ 5, citing Doc. 983 in the State-

Court Action, Doc. 66-1 in this action). As such, Plaintiffs contend that, by

seeking to recover fees from out of these trusts that Judge Vance has held no

longer exist, Wells Fargo is trying “to have its cake and eat it too.” (Doc. 94 ¶ 7).

As further explained below, however, the court declines Plaintiffs’ invitation to

apply judicial estoppel against Wells Fargo’s claim for fees and expenses.

      For starters, Plaintiffs notably fail to cite any caselaw in support of their

judicial estoppel argument. But more substantively, the court recognizes that

Judge Vance’s order in the State-Court Action holding that the Shares Trusts no

longer exist was in response to a dispositive motion filed not by Wells Fargo but

instead by its co-defendant, Arlington. (Doc. 66-1, State-Court Action Doc. 983).

Plaintiffs therefore have not shown that Wells Fargo successfully pursued an

inconsistent argument in the State-Court Action as it relates to the existence vel

non of the Shares Trusts.

      On the other hand, Wells Fargo did prevail at summary judgment on

Plaintiffs’ claims related to the Marital Trust based Judge Vance’s conclusion that

such trust had ceased to exist for all purposes as of August 30, 2013. (Doc. 65-1

                                          9
at 4-5). Wells Fargo does not seriously debate that it is inconsistent for it to argue

that Plaintiffs’ can have no recovery on behalf of the Marital Trust because it does

not exist and simultaneously claim that they themselves might be awarded

property from out of that same trust. However, according to the alacourt.com

documents, Plaintiffs have appealed Judge Vance’s ruling that those trusts are

wholly defunct. The parties have not cited, and the court’s own research has not

disclosed, a controlling case as to whether or how the pendency of an appeal bears

on the applicability of judicial estoppel in this instance. Nevertheless, the authors

of Wright and Miller submit that, while “there is a division of authority, the better

view is that judicial estoppel may be denied if a position accepted by a trial

tribunal is subject to a pending appeal. Reversal would remove the risk of

inconsistent outcomes.” 18B C. Wright, A. Miller, et al., Fed. Prac. & Proc. §

4777 n. 101.50 (2d ed.), citing Trustees in Bankr. of N. Am. Rubber Thread Co.,

Inc. v. United States, 593 F.3d 1346, 1357-1361 (Fed. Cir. 2010) (Gajarsa, J.,

dissenting). The court agrees that such is the better view given modern practice

that generally allows litigants liberally to pursue alternative, inconsistent positions

at once. See generally Fed. R. Civ. P. 8(d)(2) (allowing the pleading of claims and

defenses “alternatively or hypothetically”); Ala. R. Civ. P. 8(e)(2) (same); Ex parte

King, 591 So. 2d 464, 467 (Ala. 1991) (holding that a “trial court abused its

                                          10
discretion in ordering [a plaintiff] to make an election between two alternative,

inconsistent, and mutually exclusive claims”); In re Hosp. Ventures/Lavista, 2007

WL 7141796, at *7 (Bankr. N.D. Ga. Jan. 4, 2007) (“Parties are entitled to plead

alternatively, and the doctrine of judicial estoppel applies only if the party to be

estopped succeeded in asserting a prior inconsistent position.” (citation omitted)).

Thus, in the absence of contrary authority, the court is inclined to make an “Erie

guess,” see Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938); Allen v. A. G. Edwards

& Sons, Inc., 606 F.2d 84, 86 (5th Cir. 1979), that the Alabama Supreme Court

would abide by this narrower view holding that judicial estoppel does not apply to

issues raised in a pending appeal.

      But even were it otherwise, the court finds that Plaintiffs also have not

shown that they would suffer an unfair detriment or that Wells Fargo would gain

an unfair advantage absent an application of judicial estoppel. Again, this is not a

fee-shifting situation, and the court is not proposing to tax attorneys’ fees or

expenses against Plaintiffs individually. Rather, Wells Fargo might only recover

such fees and expenses from out of the estate of the Shares Trusts and/or the

Marital Trusts pursuant to Ala. Code § 19-3B-709. But so far as the court can tell,

there are no assets actually held by those trusts at this time, and there may be none

unless and until Plaintiffs might prevail on one or more of their claims related to

                                          11
those trusts, either in this court or in the Alabama state courts. Indeed, “Wells

[Fargo] fully acknowledges that, if Judge Vance’s rulings are final, then neither

the Marital Trust nor the Shares Trusts, as non-existent trusts, will be able to

reimburse Wells Fargo’s fees.” (Doc. 95 at 6). In other words, it is only to the

extent that one or more those trusts might be determined to still exist or have any

traceable assets, consistent with Plaintiffs’ own claims and arguments and contrary

to Judge Vance’s holdings, that Wells Fargo might get anything. In short, the

court agrees with Wells Fargo that “if Judge Vance’s ruling is the final word, then

Wells Fargo would be stuck trying to recover fees from non-existent trusts, but no

court would have been ‘misled.’” (Doc. 95 at 7). Thus, the court will not apply

judicial estoppel to bar Wells Fargo’s claims for attorneys’ fees and expenses.

       B.      Arguments Regarding the Amount of Attorneys’ Fees3

       Plaintiffs also argue that the amount Wells Fargo has claimed for attorneys’

fees, $83,484.50, is “grossly excessive and unreasonable.” (Doc. 94 at 5, ¶ 1).

As this is a diversity case and Wells Fargo relies on a state statute authorizing

fees, Alabama law controls the inquiry. See Trans Coastal Roofing Co. v. David

Boland, Inc., 309 F.3d 758, 760 (11th Cir. 2002). Under that law, Wells Fargo is


       3
         Plaintiffs do not challenge the amount of the expenses that Wells Fargo claims are also
subject to reimbursement under § 19-3B-709. Those total $455.77 and represent this court’s
$400 filing fee upon removal plus certain associated items. (See Doc. 91-1 at 3-4, ¶ 9).

                                               12
entitled to reimbursement from out of trust property for its attorneys’ fees here to

the extent they were “properly incurred,” Ala. Code § 19-3B-709(a)(1), and are

“reasonable.” See Ladd v. Stockham, 209 So. 3d 457, 470 (Ala. 2016); Regions

Bank v. Lowrey, 101 So. 3d 210, 220 (Ala. 2012) (“Lowrey I ”); Regions Bank v.

Lowrey, 154 So. 3d 101, 108 (Ala. 2014) (“Lowrey II”).

      The Alabama Supreme Court has identified 12, non-exhaustive criteria for

courts to consider in assessing the reasonableness of an attorneys’ fee award:

      [(1)] [T]he nature and value of the subject matter of the employment;
      (2) the learning, skill, and labor requisite to its proper discharge; (3)
      the time consumed; (4) the professional experience and reputation of
      the attorney; (5) the weight of his responsibilities; (6) the measure of
      success achieved; (7) the reasonable expenses incurred; (8) whether a
      fee is fixed or contingent; (9) the nature and length of a professional
      relationship; (10) the fee customarily charged in the locality for
      similar legal services; (11) the likelihood that a particular
      employment may preclude other employment; and (12) the time
      limitations imposed by the client or by the circumstances.

Lowrey II, 154 So. 3d at 108 (quoting Kiker v. Probate Court of Mobile Cnty., 67

So. 3d 865, 867 68 (Ala. 2010), quoting, in turn, Van Schaack v. AmSouth Bank,

NA, 530 So. 2d 740, 749 (Ala. 1988) (internal quotation marks omitted)). The

parties agree that the court may properly consider these criteria (Doc. 91 at 3, ¶ 5;

Doc. 94 at 8-9, ¶ 9(c)), although not all of them will necessarily be applicable

under the particular circumstances of this case. See Van Schaack, 530 So. 2d at



                                         13
749.

             1.     Measure of Success

       The main thrust of Plaintiffs’ challenge to Wells Fargo’s fee petition goes to

the amount of work performed and the total billed, which Plaintiffs say calls for

Wells Fargo’s attorneys’ fee application “to be denied, or drastically reduced.”

(Doc. 94 at 5, ¶ 1; see also id. at 14 (“Wells Fargo’s fee request ... is based on

over-lawyering and over-billing.”)). In particular, Plaintiffs maintain that Wells

Fargo’s claimed fee amount is excessive and unreasonable in light of what

Plaintiffs characterize as Wells Fargo’s “limited success” in this forum. (Id. at

13). The “measure of success achieved” by a party is the sixth criterion listed in

Kiker, and the court will address this aspect of Plaintiffs’ argument first, for they

rely upon it heavily in claiming that Wells Fargo should receive “no fee” at all, or

at least only “a low” one. (See id. at 13-17). Specifically, Plaintiffs say that

“Wells Fargo’s success in the litigation was limited to a dismissal without

prejudice based on the Court’s enforcement of a forum selection clause,”

emphasizing that Wells Fargo did not obtain an adjudication on the merits

absolving it of wrongdoing or liability with respect to its fiduciary obligations as a

trustee. (Id. at 14). In support, Plaintiffs cite several federal appellate cases

interpreting 42 U.S.C. § 1988, a fee-shifting statute applicable in civil rights

                                          14
actions, recognizing that the degree to which a plaintiff has succeeded is a crucial

factor in determining the amount of an attorneys’ fee award and that such an award

may be withheld from a plaintiff who prevailed only in a technical sense. (Doc. 94

at 13-17 (citing Hensley v. Eckerhart, 461 U.S. 424 (1983); Farrar v. Hobby, 506

U.S. 103 (1992); Riverside v. Rivera, 477 U.S. 561 (1986); Texas State Teachers’

Ass’n v. Garland, 489 U.S. 782 (1989); Gray v. Bostic, 720 F.3d 887 (11th Cir.

2013)).

       Plaintiffs’ reliance on those federal decisions, however, is largely

misplaced. Because this is a diversity case, Alabama state law, not federal law,

controls the fee inquiry. But more to the point, as the court explained in a prior

order, Ala. Code § 19-3B-709 “is not a typical fee-shifting statute, by which one

party in litigation may be ordered by the court to pay the attorney’s fees of his

adversary.” (Doc. 45 at 6; Rudd v. Branch Banking & Tr. Co., 2016 WL 7209727,

at *3 (N.D. Ala. Aug. 8, 2016). That makes it unlike 42 U.S.C. § 1988, a statute

authorizing the court to order the losing party to pay the attorneys’ fees of the

prevailing one.4 Instead, § 19-3B-709 “addresses the right of a trustee to be

       4
         Section 1988 provides in relevant part: “In any action or proceeding to enforce a
provision of sections 1981, 1981a, 1982, 1983, 1985, and 1986 of this title, title IX of Public
Law 92-318, the Religious Freedom Restoration Act of 1993, the Religious Land Use and
Institutionalized Persons Act of 2000, title VI of the Civil Rights Act of 1964, or section 12361
of Title 34, the court, in its discretion, may allow the prevailing party, other than the United
States, a reasonable attorney’s fee as part of the costs ....” 42 U.S.C.A. § 1988(b).

                                                15
“reimbursed out of the trust property ... for ... expenses ... properly incurred in the

administration of the trust.” (Doc. 45 at 6 (quoting Ala. Code § 19-3B-709(a));

Rudd v. Branch Banking & Tr. Co., 2016 WL 7209727, at *3 (N.D. Ala. Aug. 8,

2016) (emphasis in prior order)). And as the court has also emphasized before, “§

19-3B-709 liberally favors reimbursement to a trustee for prosecuting and

defending lawsuits; by the statute’s terms, it does not require the trustee to prevail

on the merits.” (Id.) Indeed, it does not even require the trustee to be “successful”

at all. To the contrary, it expressly provides that a trustee is entitled to

reimbursement for fees and costs in “the defense ... of any action, whether

successful or not, unless the trustee is determined to have willfully or wantonly

committed a material breach of trust.” Ala. Code § 19-3B-709(a)(1) (emphasis

added). While a party’s degree of success is, generally speaking, an important

factor to consider in assessing the reasonableness of an attorneys’ fee, it is the

terms of the applicable fee statute that ultimately govern. And under the statutory

language, the trustee’s right to reimbursement is not strictly tied to his level of

“success” in the litigation.

      While this court granted Wells Fargo only a dismissal without prejudice

based on the forum-selection agreement, no determination was made that Wells

Fargo committed a material breach of trust, whether willfully, wantonly, or

                                           16
otherwise, that would disentitle Wells Fargo to reimbursement under § 19-3B-709.

Further, since this court last discussed the fee issue, Judge Vance has entered a

final order dismissing Plaintiffs’ claims against Wells Fargo in the State-Court

Action with prejudice, albeit subject to a pending appeal. But even if those claims

still have some potential viability in the Alabama state-court system, that does not

alter the fact that this court has entered orders finally concluding the litigation in

this federal forum as to Wells Fargo. Courts have recognized that a trustee may

have a right to reimbursement based on a no-merits dismissal. See Saulsbury v.

Denton Nat’l Bank, 335 A.2d 199, 203-04 (Md. Ct. App. 1975) (affirming fees

awarded to defendant trustee where plaintiff beneficiaries seeking defendant’s

removal were granted a voluntary dismissal without prejudice; “[U]nless there has

been a final determination as to the alleged misconduct of the [trustee], such

alleged misconduct cannot be interposed as a defense to a petition for attorney fees

for the services rendered in defending the trustee.”); Matter of Estate of Iskyan,

641 N.Y.S.2d 785, 787 (N.Y. Surrog. Ct. 1996) (awarding attorney’s fees to

trustee where parties reached settlement in which trustee agreed to resign with no

admission of wrongdoing); First Nat. Bank of Mishawaka v. Kamm, 283 N.E.2d

563 (Ind. 1972) (affirming fee award to trustee where no trial was had upon the

merits because of a successful plea in abatement); see also Russell v. State, 51 So.

                                          17
3d 1026 (Ala. 2010) (awarding attorney’s fees to landowner under Ala. Code § 18-

1A-232 in eminent-domain proceeding following dismissal for lack of jurisdiction,

despite that the State had re-filed claims in new action); Prime Ins. Syndacate, Inc.

v. Soil Tech Distrib., Inc., 270 F. App’x 962, 965 (11th Cir. 2008) (upholding

attorney fee for defendant under Florida statute that did not require party to prevail

on the merits, based on dismissal of plaintiff’s claim for lack of jurisdiction).

      Moreover, the court agrees with Wells Fargo that its success in this court

was not merely nominal, de minimis, or technical. Wells Fargo admittedly did not

obtain a favorable judgment on the merits in this court. But Wells Fargo was not

asking for one. Rather, Wells Fargo clearly obtained what it was seeking from this

court: a ruling that would required Plaintiffs to litigate their claims against Wells

Fargo, if at all, within the confines of the State-Court Action in front of Judge

Vance, as well as a certification of that ruling as final under Rule 54(b). As such,

the “measure of success achieved” by Wells Fargo generally supports its claimed

fee award rather than undercuts it.

             2.     Nature and Complexity of the Work

      Plaintiffs next line of attack on the claimed attorneys’ fee amount focuses

on the nature and alleged lack of complexity of the legal work performed by Wells

Fargo’s attorneys. To wit, Plaintiffs insist that such was “routine and did not

                                          18
require any special skill or legal analysis.” (Doc. 94 at 8, ¶ 9(b). Rather, Plaintiffs

say, counsel’s having removed the action and obtaining a forum-non-conveniens

dismissal based on the forum-selection agreement “was neither novel, complicated

nor time-consuming to litigate.” (Id.; see also id. ¶ 9(c)).

      Plaintiffs, however, state such arguments in little more than bare,

conclusory terms, and they have neither offered any evidence in opposition or any

alternative methodology for assessing the reasonableness of the fee. The court

notes that, according to the attorney declarations attached to Wells Fargo fee

application, the amount of the attorneys’ fees claimed, $83,484.50, is based on

304.4 hours billed to and paid by Wells Fargo to its counsel’s firm, Burr &

Forman LLP. That work was performed by three partners, at rates between $255

and $400 per hour (Doc. 91-1 at 6, ¶ 14(a) - (c); four associates, at between $180

and $220 per hour (id. ¶ 14(d) - (g); and three paralegals, at between $100 and 165

per hour (id. ¶ 14(h) - (j)). Plaintiffs have not specifically disputed any of those

hourly rates of pay, and the court finds them to be reasonable under the

circumstances.

      Plaintiffs rather blithely posit that Wells Fargo’s removal and its

formulation of arguments for a dismissal or a stay amounted to little more than

child’s play. Plaintiff have, however, glossed over a number of complicated issues

                                          19
presented by both. First, determining that diversity jurisdiction existed to allow

removal was not a simple matter. As the court itself stated, “given the nature of

Plaintiffs’ claims, the multiple capacities in which they purport to bring them, and

the nature of the defendants, ascertaining the citizenship of the parties and whether

there is complete diversity between all plaintiffs and all defendants is not a routine

exercise.” (Doc. 27 at 13; see also id. at 13-18). The court also agrees with Wells

Fargo that making the arguments in support of the enforcement of the forum-

selection agreement was not routine, either. Indeed, Plaintiffs devoted 25 pages of

their briefing to oppose them. (See Doc. 13 at 5-13; Doc. 17 at 1-16). Such

included substantial briefing raising arguments establishing that the parties’

written agreement was effectively a forum-selection agreement, that Wells Fargo

had not waived its right to seek enforcement by removing the action, that the

agreement remained valid despite the state court’s formal elimination of its

“Commercial Litigation Docket” referenced in the agreement, that the agreement

was binding on Plaintiffs insofar as they brought claims in a host of different

capacities, and that the agreement otherwise actually covered their particular

claims. (See Doc. 27 at 21-29; see also Docs. 9, 10, 11, 16, 18, 22).

      In a related vein, Plaintiffs lament that Wells Fargo is seeking fees for

raising certain arguments that ultimately were rejected by the court. Among these

                                         20
were assertions that Plaintiffs’ claims were subject to abatement under Ala. Code §

6-5-440 and were subject dismissal for improper venue under Fed. R. Civ. P.

12(b)(3). Plaintiffs contend that these arguments, and the fees incurred making

them, were “redundant or otherwise unnecessary.” (Doc. 94 at 6, ¶ 4). The court

disagrees.

      While the court rejected Wells Fargo’s arguments based on § 6-5-440 and

Rule 12(b)(3), the court finds that the fees incurred in advancing them were

properly incurred and reasonable. As to § 6-5-440, there still is no Eleventh

Circuit case confronting whether the statute can abate an action in federal court

filed after a related action pending in state court. Indeed, although the

undersigned did not find it persuasive, there was some district court authority

supporting Wells Fargo’s position. (See Doc. 27 at 18-19 (citing Central Reserve

Life Ins. Co. v. Kiefer, 211 F.R.D. 445, 448 (S.D. Ala. 2002); Simmons v.

Pulmosan Safety Equip. Corp., 471 F. Supp. 999, 1001 (S.D. Ala. 1979)).

Likewise, it was not until shortly after Wells Fargo filed its motion to dismiss

based on venue that the Supreme Court issued its decision in Atlantic Marine

Constr. Co. v. United States Dist. Ct. for the Western Dist. of Tex., 571 U.S. 49

(2013), that clarified that forum-selection agreements are enforceable under the

traditional doctrine of forum non-conveniens rather than under Rule 12(b)(3) for

                                         21
lack of venue.

      Plaintiffs also argue that “an undue amount of attorney hours (totaling

$5183)” were devoted to making this court’s forum non conveniens dismissal of

Wells Fargo a final, appealable judgment under Rule 54(b) and that, therefore,

“[a]n excessive number of hours were spent analyzing and reviewing the effect of

the Court’s Order of dismissal on forum non conveniens grounds when dismissal

of all pending claims against Wells Fargo dictated that no further analysis was

needed.” (See Doc. 94 at 10, ¶¶ 9(e) & (g)). Plaintiffs fail to acknowledge,

however, that they initially told Wells Fargo that they would oppose any Rule

54(b) certification. (See Doc. 32 at 1 n. 1). Such opposition could have interfered

with the parties’ forum-selection agreement, because, absent a certification,

“Plaintiffs could attempt to re-litigate the forum-selection issues before this court

or during an appeal following a final judgment on Plaintiffs’ remaining claims

against BB&T.” (See id. at 3, ¶ 4). Complicating matters further, while Plaintiffs

had informally indicated their opposition to Rule 54(b) certification, they never

filed any briefing. This required Wells Fargo, months later, to ask for a formal

briefing schedule or status conference on the issue. (See Doc. 41). It was only

after the court’s briefing deadline passed that Plaintiffs changed tack and joined a

Motion for Entry of Judgment under Rule 54(b). (Doc. 43).

                                          22
      Finally, Plaintiffs also complain that, after obtaining its forum-non-

conveniens dismissal in November 2014, Wells Fargo’s initial application for

attorneys’ fees filed weeks later sought $39,331.00 in attorneys’ fees, whereas its

instant fee petition seeks more than double that amount, $83,484.50. Plaintiffs

highlight that since the aforementioned dismissal, no claims for relief have been

pending against Wells Fargo “to warrant the performance of any substantive legal

work.” (Doc. 94 at 7, ¶ 8). Some of the additional claimed fees were incurred in

connection with seeking the Rule 54(b) certification, discussed above. But the

bulk of the difference comes from Wells Fargo’s attempts to establish its

entitlement to recover attorneys’ fees and expenses. That has included an initial

fee petition briefing (Docs. 29, 37) and substantial briefing in support of a

successful motion by which Wells Fargo convinced the court to reconsider its

denial of fees. (Docs. 48, 54, 56, 65, 76, 84). There is no question that, under §

19-3B-709, a trustee’s right to reimbursement for litigation expenses may

generally include attorneys’ fees spent litigating a claim for attorneys’ fees. See

Lowrey II, 154 So. 3d at 112. And the fact is that Plaintiffs have fought hard

against Wells Fargo’s attempts to recover attorneys’ fees from any source, filing,

to this point, six briefs in opposition. (Docs. 33, 53, 64, 81, 85, 94). The court

agrees with Wells Fargo that “Plaintiffs can hardly complain that Wells Fargo has

                                         23
devoted time to briefing the same issues that Plaintiffs themselves have briefed.”

(Doc. 95 at 16).

III.   CONCLUSION

       Based on the foregoing, the court hereby GRANTS Wells Fargo’s

application (Doc. 91) for an award of attorneys’ fees, in the amount of $83,484.50,

and for expenses, in the amount of $455.77, to be taxed against the Shares Trusts

and the Marital Trust to the extent that those trusts might be determined to still

exist or have any traceable assets. Wells Fargo is also granted leave to supplement

this award with fees incurred in briefing this present application and to add any

interest calculations based on the date of the court’s award.

       DONE, this 15th day of July, 2019.



                                       ___________________________
                                       JOHN E. OTT
                                       Chief United States Magistrate Judge




                                         24
